Case: 5:18-cv-00414-JMH-MAS Doc #: 20 Filed: 02/12/19 Page: 1 of 6 - Page ID#: 289



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT LEXINGTON

                                                            FILED ELECTRONICALLY

 VAL’S AUTO SALES & REPAIR, LLC           )
 A Kentucky Corporation                   )
                                          )
                       PLAINTIFF          )   CIVIL ACTION NO. 5:18-CV-00414-JMH
                                          )
 VS.                                      )
                                          )
 EZEE TRANS, LLC; PROGRESSIVE             )
 NORTHERN INSURANCE                       )
 COMPANY                                  )
                                          )


                           SECOND AMENDED COMPLAINT



        Comes the Plaintiff, Val’s Auto Sales & Repair, LLC, by counsel, and, for its Second

 Amended Complaint against the above-named Defendants, states as follows:

                              JURISDICTION AND VENUE

        Venue is proper and this Court has subject matter jurisdiction over this action

 because the accident which forms the basis for this Second Amended Complaint occurred

 in Lexington, Fayette County, Kentucky. Plaintiff seeks damages in excess of the

 jurisdictional limits of this Court.

                                        PARTIES

        1.     The Plaintiff, Val’s, is and was at all times pertinent to this Amended

 Complaint, a Kentucky Limited Liability Company with a principal office in Lexington,

 Kentucky.




                                              1
Case: 5:18-cv-00414-JMH-MAS Doc #: 20 Filed: 02/12/19 Page: 2 of 6 - Page ID#: 290



          2.    Defendant, Ezee Trans, LLC, is and was at all times relevant to this

 Amended Complaint a foreign corporation licensed to conduct business in Kentucky.

 Ezee Trans LLC’s principal address is 20029 Northville Hills Ter., Ashburn, Virginia

 20147, and may be served by the long-arm statute through the Kentucky Secretary of

 State, at 20029 Northville Hills Ter., Ashburn, VA 20147-7020.

          3.    Defendant, Progressive Northern Insurance Company (“Progressive”), is

 and was at all times relevant to this Amended Complaint an insurance company licensed

 to do business in the Commonwealth of Kentucky. Progressive’s home office is located at

 6300 Wilson Mills Road, Mayfield Village, OH 44143.

                                           FACTS

          4.    On September 1, 2017, Ezee Trans LLC (Ezee Trans) via its employee,

Roberto Garcia, was hired to pick up a 2016 Mercedes Benz Sprinter Van at Specialty Gulf

Coast Yard in Gulfport, Mississippi for transport to Lexington, Kentucky to Val’s.

          5.    Ezee Trans loaded the Sprinter Van on a flatbed commercial vehicle which

was driven by Mr. Garcia and owned by Ezee Trans.

          6.    On September 2, 2017, while nearing Val’s in Lexington, Kentucky, Mr.

Garcia was involved in a single vehicle collision with a railroad bridge.

          7.    While attempting to drive under the bridge, the Sprinter Van impacted the

subject bridge causing damage to the Sprinter Van.

          8.    A police report was generated whereby Mr. Garcia admits hitting the subject

bridge.

          9.    The Sprinter Van was damaged as a result of striking the bridge.

          10.   Plaintiff was unable to sell the van as contracted.



                                               2
Case: 5:18-cv-00414-JMH-MAS Doc #: 20 Filed: 02/12/19 Page: 3 of 6 - Page ID#: 291



         11.    Plaintiff presented the claim to Ezee Trans’ insurer, Defendant Progressive,

who denied the claim, stating there was no coverage.

         12.    Defendant Progressive then changed its position denying the claim on

liability.

         13.    After a new adjuster was assigned to the matter, Progressive offered a

settlement which was significantly less than the proof of damages submitted by Plaintiff.

                                       COUNT I
                              VIOLATION OF 49 USC § 14706
                                     (Ezee Trans)

         14.    The Plaintiff repeats, re-alleges, and reasserts each and every allegation

 contained within the preceding paragraphs, as though set forth fully herein.

         15.    Defendant Ezee, as the carrier providing transportation or service to the

 Plaintiff, is strictly liable to the Plaintiff for its actual loss or injury.

         16.    The Sprinter Van was tendered to Defendant Ezee in an undamaged

 condition.

         17.    While in transit, and within the custody and control of Defendant Ezee, the

 Sprinter Van was damaged.

         18.    Plaintiff is therefore entitled to recover from Defendant Ezee the actual loss

 or injury to the Sprinter Van and other equitable relief.

                                  COUNT II
             UNFAIR CLAIMS SETTLEMENT PRACTICES ACT VIOLATION
                                (Progressive)

         19.    The Plaintiff repeats, re-alleges, and reasserts each and every allegation

 contained within the preceding paragraphs, as though set forth fully herein.

         20.    Progressive violated KRS § 304.12-230 by:



                                                   3
Case: 5:18-cv-00414-JMH-MAS Doc #: 20 Filed: 02/12/19 Page: 4 of 6 - Page ID#: 292



              (a)    Not attempting in good faith to effectuate a prompt, fair and

                     equitable settlement of claims in which liability has become

                     reasonably clear.

              (b)    Compelling Plaintiff to institute litigation to recover amounts due by

                     refusing to make settlement offers based on the facts and applicable

                     law.

              (c)    Failing to promptly provide a reasonable explanation of the basis in

                     the insurance policy in relation to the facts or applicable law for

                     denial of Val’s Auto Sales’ claim or for the offer of a compromised

                     settlement.

       21.    As a direct and proximate result of the bad faith conduct of Progressive,

 Plaintiff has suffered damages.

                                       COUNT III
                                   PUNITIVE DAMAGES
                                      (Progressive)

       22.    The Plaintiff repeats, re-alleges, and reasserts each and every allegation

contained within the preceding paragraphs, as though set forth fully herein.

       23.    The conduct of Defendant Progressive as described above was so willful,

wanton and grossly negligent that Plaintiff is entitled to an award of punitive damages.

                                       COUNT IV
                                      CAUSATION

       24.    The Plaintiff repeats, re-alleges, and reasserts each and every allegation

 contained within the preceding paragraphs, as though set forth fully herein.

       25.    As a direct and proximate result of the Defendants’ conduct individually and

 acting in concert, the Plaintiff has been caused to suffer the following damages:


                                             4
Case: 5:18-cv-00414-JMH-MAS Doc #: 20 Filed: 02/12/19 Page: 5 of 6 - Page ID#: 293



                (a)     Actual, foreseeable, incidental, and consequential damages;

                (b)     Punitive damages against Defendant Progressive;

                (c)     Attorney’s fees, costs, and legal expenses as allowed by law; and

                (d)     Any and all other just and proper relief including, but not limited, to

                        equitable relief to which Plaintiff may be entitled.

        WHEREFORE, the Plaintiff prays the Court:

                (a)     For a trial of this case by jury;

                (b)     For a judgment against the Defendants, jointly and severally, for the

 Plaintiff’s damages;

                (c)     For all of the damages set forth in this Amended Complaint

 including, but not limited to actual, foreseeable, incidental, compensatory and punitive

 damages, pre-judgment and post-judgment interest, and attorneys’ fees and costs.

                (d)     Any and all other equitable relief to which this Court may deem

 Plaintiff entitled.


                                              Respectfully submitted,

                                              GOLDEN LAW OFFICE, PLLC

                                              /s/ Kellie M. Collins

                                              Justin S. Peterson
                                              Kellie M. Collins
                                              771 Corporate Drive, Suite 750
                                              Lexington, Kentucky 40503
                                              Telephone: (859) 469-5000
                                              Facsimile: (859) 469-5001
                                              Email: jpeterson@goldenlawoffice.com
                                              Email: kcollins@goldenlawoffice.com
                                              COUNSEL FOR PLAINTIFF




                                                 5
Case: 5:18-cv-00414-JMH-MAS Doc #: 20 Filed: 02/12/19 Page: 6 of 6 - Page ID#: 294



                            CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2019, the foregoing document was

 electronically filed with the Clerk of this Court using the CM/ECF system. A true and

 accurate copy of the foregoing document was served upon the following:

  GZipperle@whtlaw.com                           cmussler@gsblegal.com
  Gene F. Zipperle, Jr.                          Christopher M. Mussler
  wpartin@whtlaw.com                             Gwin Steinmetz & Baird, PLLC
  William H. Partin, Jr.                         Counsel for Progressive
  Ward, Hocker & Thornton
  Counsel for Ezee Trans and Garcia

  dsonneborn@preti.com
  Daniel R. Sonneborn
  Preti Flaherty Beliveau & Pachios, LLP
  Counsel for Ezee Trans and Garcia


                                           /s/ Kellie M. Collins

                                           COUNSEL FOR PLAINTIFF




                                             6
